                 Case 4:19-cv-02352-DMR Document 1 Filed 04/30/19 Page 1 of 8




 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Attorney for Plaintiff and the Class

 6
                                       UNITED STATES DISTRICT COURT
 7                                 NORTHERN DISTRICT OF CALIFORNIA
 8                                          SAN FRANCISCO DIVISION
 9
10   JOANNA CHENG, individually and on behalf of          Case No.: 3:19-cv-02352
     all others similarly situated
11                        Plaintiff,
                                                          CLASS ACTION COMPLAINT

12   v.                                                   JURY TRIAL DEMANDED
13   ALL STAR GENERAL INSURANCE
     AGENCY, INC., a California Corporation, d/b/a
14   STONEWOODINSURANCE.COM, FREEWAY
     INSURANCE SERVICES, INC., a California
15   corporation, SACRAMENTO AUTO
16   INSURANCE CENTER, INC., a California
     corporation, FIRST HEALTH GROUP CORP, a
17   Delaware corporation, DENTALSOURCE
     HOLDINGS, INC., a New Mexico corporation,
18   MANAGED CARE, INC. d/b/a GALAXY
     HEALTH NETWORK, an unknown business
19   entity, and DATA PARTNERSHIP GROUP, LP,
20   a Georgia limited partnership
                         Defendants.
21
22
                                         CLASS ACTION COMPLAINT
23          1.      Plaintiff JOANNA CHENG (“Plaintiff”) brings this Class Action Complaint and Demand
24   for Jury Trial against Defendant ALL STAR GENERAL INSURANCE AGENCY INC. d/b/a
25   STONEWOODINSURANCE.COM, Defendant FREEWAY INSURANCE SERVICES, INC.,

26   Defendant SACRAMENTO AUTO INSURANCE CENTER, INC., Defendant FIRST HEALTH
     GROUP CORP., Defendant DENTALSOURCE HOLDINGS, INC., Defendant MANAGED CARE,
27
                                                      1
28                                                                                         3:19-cv-02352
                 Case 4:19-cv-02352-DMR Document 1 Filed 04/30/19 Page 2 of 8




 1   INC. d/b/a GALAXY HEALTH NETWORK, and Defendant DATA PARTNERSHIP GROUP, LP

 2   (together, “Defendants”) to stop their illegal practice of making unauthorized calls that play prerecorded
     voice messages to the telephones of consumers nationwide, and to obtain redress for all persons injured
 3
     by their conduct. Plaintiff alleges as follows upon personal knowledge as to himself and his own acts
 4
     and experiences, and, as to all other matters, upon information and belief, including investigation
 5   conducted by his attorney.
 6
 7
 8                                        NATURE OF THE ACTION

 9
            2.      Defendants sell and provide insurance policies to consumers. As a primary part of their
10
      marketing efforts, Defendants and their agents placed thousands of automated calls employing a
11    prerecorded voice message to consumers’ cell phones nationwide.
12          3.      Unfortunately, Defendants did not obtain consent prior to placing these calls and,
13   therefore, are in violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.

14          4.      Congress enacted the TCPA in 1991 to restrict the use of sophisticated telemarketing
     equipment that could target millions of consumers en masse. Congress found that these calls were not
15
     only a nuisance and an invasion of privacy to consumers specifically but were also a threat to interstate
16
     commerce generally. See S. Rep. No. 102-178, at 2-3 (1991), as reprinted in 1991 U.S.C.C.A.N. 1968,
17   1969-71.
18          5.      The TCPA targets unauthorized calls exactly like the ones alleged in this case, based on
19   Defendants’ use of technological equipment to spam consumers with its advertising on a grand scale.

20          6.      By placing the calls at issue, Defendants have violated the privacy and statutory rights of
     Plaintiff and the Class.
21
            7.      Plaintiff therefore seeks an injunction requiring Defendants to stop its unconsented
22
     calling, as well as an award of actual and statutory fines to the Class members, together with costs and
23   reasonable attorneys’ fees.
24
25
26
27
                                                          2
28                                                                                                 3:19-cv-02352
                Case 4:19-cv-02352-DMR Document 1 Filed 04/30/19 Page 3 of 8




 1                                                  PARTIES

 2
           8.      Plaintiff JOANNA CHENG is a natural person and is a citizen of the Northern District of
 3
     California.
 4
           9.      Defendant ALL STAR GENERAL INSURANCE AGENCY, INC. (Defendant “All
 5   Star”) is a corporation organizing and existing under the laws of the State of California with its
 6   principal place of business at 7711 Center Avenue, Suite 200, Huntington Beach, California 92647.
 7         10.     Defendant FREEWAY INSURANCE SERVICES, INC. (Defendant “Freeway”) is a

 8   corporation organizing and existing under the laws of the State of California with its principal place of
     business at 7711 Center Avenue, Suite 200, Huntington Beach, California 92647.
 9
           11.     Defendant SACRAMENTO AUTO INSURANCE CENTER, INC. (Defendant “Sac
10
     Auto”) is a corporation organizing and existing under the laws of the State of California with its
11   principal place of business at 7711 Center Avenue, Suite 200, Huntington Beach, California 92647.
12         12.     Defendant FIRST HEALTH GROUP CORP. (Defendant “First Health”) is a corporation
13   organized and existing under the laws of the State of Delaware with its principal place of business at

14   3200 Highland Ave., Downers Grove, Illinois, 60515.
           13.     Defendant DENTALSOURCE HOLDINGS, INC. (Defendant “Dentalsource”) is a
15
     corporation organized and existing under the laws of the State of New Mexico with its principal place
16
     of business at 2261 Brookhollow Plaza Drive Suite 106, Arlington, Texas, 76006.
17         14.     Defendant MANAGED CARE, INC. d/b/a GALAXY HEALTH NETWORK (Defendant
18   “Galaxy”) is an unknown business entity with its principal place of business at 2261 Brookhollow
19   Plaza Drive, Suite 106, Arlington, Texas 76006.

20         15.     Defendant DATA PARTNERSHIP GROUP, LP (Defendant “Data LP”) is a limited
     partnership organized and existing under the laws of the State of Georgia with its principal place of
21
     business at 1600 Parkwood Circle, Suite 200, Atlanta, Georgia 30339.
22
23                                      JURISDICTION AND VENUE
24
25         16.     This Court has federal subject matter jurisdiction under 28 U.S.C. §1331, as the action

26   arises under the Telephone Consumer Protection Act, 47 U.S.C. §227, which is a federal statute.

27
                                                         3
28                                                                                                 3:19-cv-02352
               Case 4:19-cv-02352-DMR Document 1 Filed 04/30/19 Page 4 of 8




 1          17.       This Court has personal jurisdiction over Defendants because they conduct business in

 2   this District and in the State of California and because the events giving rise to this lawsuit occurred in
     this District.
 3
            18.       Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because Defendants
 4
     regularly conduct business in the State of California and in this District, and because the wrongful
 5   conduct giving rise to this case occurred in this District.
 6
 7                                   COMMON FACTUAL ALLEGATIONS

 8
            19.       Defendant All Star, Defendant Freeway, and Defendant Sac Auto (the “Auto Insurance
 9
     Defendants”) sell car insurance.
10
            20.       Defendant First Health, Defendant Dentalsource, Defendant Galaxy, and Defendant Data
11   LP (the “Health Insurance Defendants”) sell and provide health insurance.
12          21.       To increase their sales and avoid paying for more expensive forms of advertising,
13   Defendants called and played prerecorded voice messages to thousands or possibly tens of thousands of

14   phones at once.
            22.       When the Class members answered their phones expecting to hear from a real person,
15
     Defendants pulled a bait and switch by playing a prerecorded voice message.
16
            23.       Unfortunately, Defendants failed to obtain consent from Plaintiff and the Class before
17   bombarding their phones with illegal prerecorded voice messages.
18
19                           FACTS SPECIFIC TO PLAINTIFF JOANNA CHENG

20
            24.       On April 2, 2019, Plaintiff received a call from one or more of the Auto Insurance
21
     Defendants and/or their agents on Plaintiff’s cell phone.
22
            25.       When Plaintiff answered the phone, Plaintiff heard a prerecorded voice message
23   advertising the Auto Insurance Defendants’ auto insurance policies.
24          26.       On April 2, 2019, Plaintiff also received a call from one or more of the Health Insurance
25   Defendants and/or their agents on Plaintiff’s cell phone.

26          27.       When Plaintiff answered the phone, Plaintiff heard a prerecorded voice message
     advertising the Health Insurance Defendants’ health insurance policies.
27
                                                           4
28                                                                                                  3:19-cv-02352
              Case 4:19-cv-02352-DMR Document 1 Filed 04/30/19 Page 5 of 8




 1         28.     Plaintiff never consented to receive calls from Defendants. Plaintiff has no relationship

 2   with Defendants and has never requested that Defendants contact him in any manner.
           29.     Defendants’ calls violated Plaintiff’s statutory rights.
 3
 4
                                            CLASS ALLEGATIONS
 5
 6         30.     Class Definition: Plaintiff brings this action pursuant to Federal Rule of Civil Procedure
 7   23(b)(3) on behalf of Plaintiff and a class defined as follows:

 8
                       No Consent Class. All persons in the United States who: (1) from the last 4
 9
                       years to present (2) received at least one telephone call; (3) on his or her cellular
10
                       or residential telephone; (4) that was called using an autodialer and/or played a
11                     prerecorded voice message; (5) for the purpose of selling Defendants’ services;
12                     (6) where Defendants did not have any record of prior express written consent
13                     to place such call at the time it was made.

14
           31.     The following people are excluded from the Class: (1) any Judge or Magistrate presiding
15
     over this action and members of their families; (2) Defendants, Defendants’ subsidiaries, parents,
16
     successors, predecessors, and any entity in which the Defendants or their parents have a controlling
17   interest and its current or former employees, officers and directors; (3) persons who properly execute
18   and file a timely request for exclusion from the Class; (4) persons whose claims in this matter have
19   been finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and Defendants’

20   counsel; and (6) the legal representatives, successors, and assigns of any such excluded persons.
           32.     Numerosity: The exact number of the Class members is unknown and not available to
21
     Plaintiff, but it is clear that individual joinder is impracticable. On information and belief, Defendants
22
     placed telephone calls to thousands of consumers who fall into the definition of the Class. Members of
23   the Class can be identified through Defendants’ records.
24         33.     Typicality: Plaintiff’s claims are typical of the claims of other members of the Class, in
25   that Plaintiff and the Class members sustained damages arising out of Defendants’ uniform wrongful

26   conduct and unsolicited telephone calls.

27
                                                          5
28                                                                                                    3:19-cv-02352
                  Case 4:19-cv-02352-DMR Document 1 Filed 04/30/19 Page 6 of 8




 1              34.   Adequate Representation: Plaintiff will fairly and adequately represent and protect the

 2   interests of the other members of the Class. Plaintiff’s claims are made in a representative capacity on
     behalf of the other members of the Class. Plaintiff has no interests antagonistic to the interests of the
 3
     other members of the proposed Class and is subject to no unique defenses. Plaintiff has retained
 4
     competent counsel to prosecute the case on behalf of Plaintiff and the proposed Class. Plaintiff and
 5   Plaintiff’s counsel are committed to vigorously prosecuting this action on behalf of the members of the
 6   Class and have the financial resources to do so.
 7              35.   Policies Generally Applicable to the Class: This class action is appropriate for

 8   certification because Defendants have acted or refused to act on grounds generally applicable to the
     Class as a whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible
 9
     standards of conduct toward the Class members and making final injunctive relief appropriate with
10
     respect to the Class as a whole. Defendants’ practices challenged herein apply to and affect the Class
11   members uniformly, and Plaintiff’s challenge of those practices hinge on Defendants’ conduct with
12   respect to the Class as a whole, not on facts or law applicable only to Plaintiff.
13              36.   Commonality and Predominance: There are many questions of law and fact common to

14   the claims of Plaintiff and the Class, and those questions predominate over any questions that may
     affect individual members of the Class. Common questions for the Class include, but are not
15
     necessarily limited to the following:
16
           i.         Whether Defendants’ conduct violated the TCPA;
17       ii.          Whether Defendants’ conduct violated the TCPA willingly and/or knowingly;
18       iii.         Whether Defendants called and played its voice recordings to thousands of cell phones;
19       iv.          Whether Defendants obtained prior written consent prior to contacting any members of

20   the Class;
          v.          Whether members of the Class are entitled to treble damages based on the knowingness
21
     or willfulness of Defendants’ conduct.
22
                37.   Superiority: This case is also appropriate for class certification because class
23   proceedings are superior to all other available methods for the fair and efficient adjudication of this
24   controversy as joinder of all parties is impracticable. The damages suffered by the individual members
25   of the Class will likely be relatively small, especially given the burden and expense of individual

26   prosecution of the complex litigation necessitated by Defendants’ actions. Thus, it would be virtually
     impossible for the individual members of the Class to obtain effective relief from Defendants’
27
                                                            6
28                                                                                                       3:19-cv-02352
               Case 4:19-cv-02352-DMR Document 1 Filed 04/30/19 Page 7 of 8




 1   misconduct. Even if members of the Class could sustain such individual litigation, it would still not be

 2   preferable to a class action, because individual litigation would increase the delay and expense to all
     parties due to the complex legal and factual controversies presented in this Complaint. By contrast, a
 3
     class action presents far fewer management difficulties and provides the benefits of single adjudication,
 4
     economy of scale, and comprehensive supervision by a single Court. Economies of time, effort and
 5   expense will be fostered, and uniformity of decisions ensured.
 6
 7                                             CAUSE OF ACTION

 8                                          Violation of 47 U.S.C. § 227
                                       (On behalf of Plaintiff and the Class)
 9
10
            38.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.
11          39.     Defendants and/or its agent placed telephone calls to Plaintiff’s and the Class members’
12   cellular telephones without having their prior express written consent to do so.
13          40.     Defendants’ calls were made for a commercial purpose.

14          41.     Defendants played a prerecorded voice message to the cell phone and/or residential
     phones of Plaintiff and the Class members as proscribed by 47 U.S.C. § 227(b)(1)(A)(iii).
15
            42.     As a result of its unlawful conduct, Defendants repeatedly invaded Plaintiff’s and the
16
     Class’s personal privacy, causing them to suffer damages and, under 47 U.S.C. § 227(b)(3)(B), entitling
17   them to recover $500 in civil fines for each violation and an injunction requiring Defendants to stop
18   their illegal calling campaign.
19          43.     Defendants and/or its agent made the violating calls “willfully” and/or “knowingly” under

20   47 U.S.C. § 227(b)(3)(C).
            44.     If the court finds that Defendants willfully and/or knowingly violated this subsection, the
21
     court may increase the civil fine from $500 to $1500 per violation under 47 U.S.C. § 227(b)(3)(C).
22
23                                           PRAYER FOR RELIEF
24
25   WHEREFORE, Plaintiff JOANNA CHENG, individually and on behalf of the Class, prays for the

26   following relief:

27
                                                           7
28                                                                                                   3:19-cv-02352
          Case 4:19-cv-02352-DMR Document 1 Filed 04/30/19 Page 8 of 8




 1   A.      An order certifying the Class as defined above, appointing Plaintiff JOANNA CHENG as

 2           the Class representative and appointing Plaintiff’s counsel as Class Counsel;
     B.      An order declaring that Defendants’ actions, as set out above, violate the TCPA;
 3
     C.      An order declaring that Defendants’ actions, as set out above, violate the TCPA willfully
 4
             and knowingly;
 5   D.      An injunction requiring Defendants to cease all unlawful calls without first obtaining the
 6           call recipients’ prior express written consent to receive such calls, and otherwise
 7           protecting interests of the Class;

 8   E.      An award of actual damages and/or statutory fines and penalties;
     F.      An award of reasonable attorneys’ fees and costs; and
 9
     G.      Such other and further relief that the Court deems reasonable and just.
10
11                                         JURY DEMAND
12   Plaintiff requests a trial by jury of all claims that can be so tried.
13
14   Dated: April 30, 2019
                                             Respectfully submitted,
15
16
                                             JOANNA CHENG, individually and on
17                                           behalf of all others similarly situated,
18
19                                           By: /s/ Mark L. Javitch                    .
                                             Plaintiff’s Attorney
20
                                             Mark L. Javitch (California SBN 323729)
21                                           Mark L. Javitch, Attorney at Law
22                                           210 S. Ellsworth Ave #486
                                             San Mateo CA 94401
23                                           Tel: 402-301-5544
                                             Fax: 402-396-7131
24
                                             Attorney for Plaintiff and the Putative Class
25
26
27
                                                     8
28                                                                                           3:19-cv-02352
